Title: From George Washington to Major General Steuben, 24 July 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


					
						Sir
						Head Quarters [Preakness, N.J.] July 24. 1780
					
					I have been duly favoured with your Letters of the 20th 21. and 22 Inst.
					It was not my intention that the Companies of Light Infantry should finally consist of different numbers—My design was at present to draw out twenty men from each Regiment for that service, and to augment the Companies hereafter to the full establishment, whenevr the strength of the several Regts will admit of it.
					As the men who are selected for the Light Infantry, are not at present to be detached from their respective Corps there will be an opportunity before their formation into Regiments, to make the necessary arrangements, on the subjects you are so good as to mention.
					However eligible the plan you suggest of clothing all the Light Infantry in Hunting Shirts and overalls, the want of the former I am apprehensive will prevent its being carried into execution.
					I shall give orders to have the Lt Infantry on this side the River

compleated with Bayonetts without delay. I am with great esteem Your Most Obedient & very Hble Sert
					
						Go. Washington
					
					
						P.S. Altho’ the Light Companies are not yet to be detached from their Regts—I would not, by any means have the object out of view, so but that the formation may be compleated whenever necessary.
					
				